Citation Nr: 1812155	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  05-06 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating of 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1977 to March 1985.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This matter was previously before the Board, and, in August 2014 and September 2016, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.


FINDING OF FACT

The Veteran's right knee disability did not functionally limit flexion to less than 45 degrees, functionally limit extension greater than 10 degrees, or cause ankylosis, recurrent subluxation, lateral instability, a cartilage condition, a tibial or fibular impairment, or genu recurvatum.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent or a separate compensable disability rating for a right knee disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5255-5263 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations, and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board notes that this matter was previously remanded in order to associate additional treatment records with the claims file and to provide the Veteran with additional VA examinations.  Additional treatment records have been associated with the claims file, and additional examinations were provided in substantial compliance with the Board's previous remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Right Knee

The Veteran is seeking service connection for a rating in excess of 10 percent for a right knee disability.  He first filed for service connection in February 2000, and, in September 2004, the RO granted service connection and assigned a disability rating of 10 percent effective the date the claim was received.  In November 2005, the Veteran filed an increased rating claim, and, in October 2006, the RO denied his increased rating claim.  The Veteran appealed.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability ratings for knee disabilities are evaluated pursuant to Diagnostic Codes 5256-5263.  38 C.F.R. § 4.71a.  Diagnostic Codes 5256 (ankylosis of the knee), 5257 (impairment of the knee), 5258 (dislocated semilunar cartilage), 5259 (removal of semilunar cartilage), 5262 (impairment of tibia and fibula), and 5263 (genu recurvatum) are not raised by the record, none of the VA examinations, or any of the medical opinions or treatment records, of record indicate that the Veteran was diagnosed with ankylosis, recurrent subluxation, lateral instability, or a cartilage condition of the right knee; impairment of the tibia or fibula; or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5259, 5262, or 5263.  The Veteran has not alleged to the contrary.

Under Diagnostic Code 5260, a disability rating of 10 percent is assigned when a knee disability limits flexion to 45 degrees or less, and a disability rating of 20 percent is assigned when a knee disability limits flexion to 30 degrees.  A disability rating of 30 percent is assigned when a knee disability limits flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a disability rating of 10 percent is assigned when a knee limits extension to 10 percent, and a disability rating of 20 percent is assigned when a knee disability limits extension to 15 percent.  A disability rating of 30 percent is assigned when a knee disability limits extension to 20 percent, and a disability rating of 40 percent is assigned when a knee disability limits extension to 30 percent.  Finally, a disability rating of 50 percent is assigned when a knee disability manifests in extension to 45 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be assigned for limitation of flexion and limitation of extension.

The Veteran's statements and treatment records indicate that he has experienced right knee symptoms throughout the period on appeal, and that he has used assistive devices to help walk.

The Veteran underwent a VA examination in July 2006.  The Veteran reported pain in his right knee that becomes worse after walking for long periods of time as well as damp weather.  The Veteran demonstrated flexion to 80 degrees, and extension to -10 degrees.  His medial and lateral collateral ligaments were intact as were anterior and posterior cruciate ligaments.  Lachman and drawer tests were negative.

An April 2009 private treatment record indicates that the Veteran's range of motion was five to 120 degrees.

The Veteran underwent another VA examination in March 2010 at which he indicated that he was able to stand for one hour, and that he was only able to walk one quarter of a mile.  The examiner noted that the Veteran had an antalgic gait. The Veteran demonstrated flexion to 125 degrees, and extension to zero degrees.  The examiner indicated that there was objective evidence of pain, but that there was no additional limitation of motion after three repetitions of range of motion testing.

An October 2014 VA treatment record indicates that the Veteran's range of motion of the right knee was from zero to 135 degrees.

A November 2014 VA treatment record indicates that the Veteran's range of the motion of the right knee was normal.

The Veteran underwent another VA examination in June 2015.  The Veteran reported that he could only walk a few blocks, and that he could no longer ride a bicycle or play football.  The Veteran's flexion was to 140 degrees, and his extension was to zero degrees.  The examiner indicated that there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and that there was no evidence of pain on weight bearing or crepitus.  The Veteran was able to perform three repetitions of range of motion testing and there was no loss of range of motion after repetitive testing.  Muscle strength testing revealed full strength.  The examiner indicated that there was no ankylosis or a tibial of fibular impairment, and joint stability testing was normal.

The Veteran underwent another VA examination in January 2016 at which here pain that was severe enough to wake him up in the middle of the night.  The Veteran also reported popping and cracking.  The Veteran's flexion was to 130 degrees, and his extension was to zero degrees.  The examiner indicated that there was no additional functional loss, ankylosis, joint instability, tibial or fibular impairment, meniscal conditions, pain with weight bearing or crepitus, but there was evidence of localized tenderness or pain.  Muscle strength testing was normal.  There was no additional loss of range of motion after repetitive range of motion testing, and the examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability.

The Veteran underwent another VA examination in November 2016.  The Veteran reported popping, swelling, grinding, and pain.  The Veteran's flexion was to 130 degrees, and his extension was to zero degrees.  The examiner indicated that there was evidence of pain on weight bearing and localized tenderness, but there was no objective evidence of crepitus, meniscus conditions, or ankylosis.  There was no loss of range of motion after repetitive range of motion testing, and the examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability.  Muscle strength testing revealed normal strength.  The examiner initially indicated that there was joint instability in the examination report, but he subsequently clarified in a December 2017 addendum, that this statement was in error and that there was no joint instability.

The Veteran has not met the criteria for an increased disability rating during the period on appeal.  

In order to be entitled to an increased disability rating, the Veteran must manifest a flexion of 45 degrees of less or an extension of 15 degrees or more.  The Veteran's flexion and extension were measured throughout the period on appeal, and neither his flexion nor extension met the requirements for an increased disability rating or a separate compensable disability rating.  

In evaluating disabilities of the musculoskeletal system however, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The Veteran has not manifested additional functional loss sufficient to warrant an increased disability rating or a separate compensable disability rating for a right knee disability.  The examinations of record indicate that the Veteran was able to perform three repetitions of range of motion testing without additional loss of range of motion.  The results of muscle strength testing were consistently normal.  Therefore, the weight of the evidence of record does not establish that it is at least as likely as not that the Veteran manifested additional functional loss sufficient to warrant an increased disability rating or a separate compensable disability rating.

A separate rating may be assigned for instability, but such has not been shown here as stability testing was consistently normal.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran is entitled to a disability rating in excess of 10 percent or a separate compensable disability rating.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, an increased disability rating for a right knee disorder is denied.


ORDER

A disability rating in excess of 10 percent for a right knee disability is denied.


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


